Cobb, P. J.
Whenever an action of divorce is brought by either party, the judge is authorized to grant to the wife temporary alimony, including expenses of litigation. Civil Code, § 2457. This may be also done upon proper application by the wife when there is- no action for divorce pending. Civil Code, § 2467. In either event the judge may inquire into the cause and circumstances of the separation, and in Iris discretion may refuse the application for alimony altogether. Civil Code, § 2460. Counsel fees allowed to the wife under such circumstances, or "suit money” as they are sometimes called, are allowed as necessaries to the wife, and she is authorized to pledge her husband’s credit for the same. 2 Bishop on Marrage, Divorce, and Separation, 973; 2 Nelson on Divorce and Separation, § 876. In Sprayberry v. Merk, 30 Ga. 81, Judge Stephens said, "It is worthy of remark that counsel fees are allowed as part of her necessary maintenance, and are allowed before it is ascertained whether she has valid grounds of divorce or not.” See also Killiam v. Killiam, 25 Ga. 186; Weaver v. Weaver, 33 Ga. 172. In some instances counsel fees have been allowed although temporary alimony was refused. 2 Nelson on Divorce and Separation, § 824. But in all cases the allowance both of alimony and counsel fees, or the allowance of one and the disallowance of the other, is a matter addressed to the sound discretion of the judge after an examination into the causes of the separation and the *439circumstances oi the parties. He may grant both. He may grant one and refuse the other, or he may refuse both. Hnless this discretion is abused, this court will not interfere with the order of the judge granting or refusing the application for alimony. In the present case the evidence as to the cause of separation was conflicting, and on other material points there was also a conflict. The judge after a hearing having seen fit, in the exercise of the discretion vested in him by law, to refuse the application, not granting either alimony or counsel fees, we can not say that he has abused the discretion which the law allows him. See, in this connection, Vinson v. Vinson, 94 Ga. 492; Williams v. Williams, 114 Ga. 772; Pearson v. Pearson, 125 Ga. 132.

Judgment affirmed.


All the Justices concur, except Pish, G., J., absent.